Title: David Bailie Warden to Thomas Jefferson, 19 January 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, 19 Jan. 1811.
          
           I beg leave to inform you, that I have received your letter, of the 11th of Jan., which gives me the pleasing hope of returning as Consul to Paris. I need not repeat how much I am indebted to you for your friendship—To be reestablished at Paris will make me quite happy, as it will afford me the means of a decent existence and of improvement in scientific pursuits—which I value more than money. you will please to send your letters for France to the care of the President—I shall repair to washington, in the course of a few days, to wait his decision.—I am, Sir, with the greatest respect and esteem,
          
            your truly obliged Servt
            
 David Bailie Warden
          
        